DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 02/10/2021 which has been entered. Claims 1, 8, 10-13, 17 and 20 have been amended. No Claims 2, 14 and 18 have been cancelled. No Claims have been added. Claims 1, 3-13, 15-17, 19 and 20 are still pending in this application, with Claims 1, 13 and 17 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 3-13, 15-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (9,106,724 B1) in view of McCormack et al (2016/0150085 A1) and Dwyer et al (2015/0195406 A1). 
As per Claim 1, Harris teaches a system to enhance data messages between end-user client computing devices and contact center agent computing devices in a contact center environment, comprising: an intermediary device disposed in a data communication path of a contact center between an electronic communications network and a contact center agent computing device (Figure 1 – References 102, 103, 112, 114 and 118; Column 2, Lines 41-58; Column 5, Lines 28-37). 

(Note: In Column 2, Lines 21-30; Harris describes received communications being tagged with the identities of the customer and the agent, the department the communication falls under, the supervisor associated with the communication, the reason for the communication, and the status of the communication matter [i.e. open or closed]. In Column 3, Lines 44-54; Harris describes maintaining point-identifier pairs that associate a communication identifier with a caller/caller account)
(Note: In Column 7, Lines 19-34; Harris describes an aggregator storing tags associated with individual communication and/or message threads and indicates that the associated tags may include a caller or agent identifier [i.e. first characteristic: caller identifier and second characteristic: agent identifier])
(Note: In Column 6, Lines 37-55; Harris describes message threads [communications between callers and call center agents] having notes and/or transcripts being added to the message thread. A transcript of an interaction represents a series of first and second messages and the transcript itself represents a session relationship)
Harris does not teach receiving, via the electronic communication network, a first data message having a first sentiment; receiving, via the electronic communications network, a 
However, McCormack teaches receiving, via the electronic communication network, a first data message having a first sentiment (Figure 2 – Reference 232; Page 6, Paragraphs [0062] and [0065]); and receiving, via the electronic communications network, a second data message having a second sentiment (Figure 2 – Reference 232; Page 6, Paragraphs [0062] and [0065]).
(Note: In paragraphs [0062] and [0065], the monitoring module described by McCormack performs real-time monitoring of an interaction’s attributes [i.e. customer sentiments]. McCormack describes monitoring customer from the start of a communication session [1st sentiment: customer happy] and as the communication progresses customer sentiment deteriorates [i.e. 2nd sentiment: customer angry/frustrated]) 
McCormack also teaches receiving, from the contact center agent computing device, a control data message, the control data message indicating a request to perform analysis of the first data message and the second data message (Figure 2 – Reference 224 and 232; Page 5, Paragraph [0056]; Page 6, Paragraphs [0062] and [0065]); and determining a difference in sentiment between the first sentiment and the second sentiment (Figure 2 – Reference 232; Page 6, Paragraph [0062]). 
(Note: Paragraph [0026] of Applicant’s Specification indicates control data messages may be received from a control computing device which provides control signals to data messages that direct agent behavior. In paragraph [0056], McCormack describes a screen pop 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris with the system as taught by McCormack to provide a mechanism to intercede in an interaction where a customer is demonstrating dissatisfaction with an enterprise wherein the customer may be incentivized to continue their relationship with the enterprise as it is easier to keep an existing customer than gain a new one.
The combination of Harris and McCormack does not teach an intermediary device comprising a data message replication mechanism; intercept the first data message and generate a first replicated data message using the data message replication mechanism; intercept the second data message and generate a second replicated data message using the data message replication mechanism; generate, in response to the determination of the session relationship between the first data message and the second data message, from the first replicated data message and the second replicated data message and based on the first characteristic and the first and second sentiments, derivative content comprising at least the determined difference between the first sentiment and the second sentiment; generate an augmented message comprising the second replicated data message and the derivative content; and provide, to the contact center agent computing device, the augmented message. 
However, Dwyer teaches a data message replication mechanism; intercepting the first data message and generating a first replicated data message using the data message replication mechanism; and intercepting the second data message and generate a second replicated data 
(Note: Figure 14 of Dwyer illustrates how incoming communications are received at an analytics facility [i.e. an intermediary device comprising a data message replication mechanism]. In paragraph [0082], Dwyer indicates that communications [voice, in progress phone calls, voicemail, chat, email, social media, etc.] received at an enterprise [e.g. call center] are evaluated in real-time/near real-time for sentiment/acoustics, categorization, performance scoring, etc.)
(Note: In paragraph [0082], Dwyer describes audio conversations are received with call metadata [i.e. first characteristic: speaker, an agent data, agent group, time and/or date of call, department, skill or queue, IVR path, call length, etc.] and the performance of speech to text conversion to generate a transcript of the interaction which is analyzed to identify key words/phrases and/or acoustical characteristics. Transcript analysis allows for call annotation and automatic monitoring of customer satisfaction)
Dwyer also teaches generating, in response to the determination of the session relationship between the first data message and the second data message, from the first replicated data message and the second replicated data message and based on the first characteristic and the first and second sentiments, derivative content comprising at least the determined difference between the first sentiment and the second sentiment (Page 18, Paragraph [0153] – Page 19, Paragraph [0154]).
(Note: In paragraph [0153], Dwyer describes an agent user interface that indicates behavioral characteristics associated with a caller and agent based on language, categories, scoring and/or acoustical characteristic of the agent. In paragraph [0154], Dwyer describes an 
Dwyer further teaches generating an augmented message comprising the second replicated data message and the derivative content; and providing, to the contact center agent computing device, the augmented message (Page 19, Paragraph [0154]). (Note: Dwyer describes a temperature gauge that provides a color code indicating the current emotional state of the caller. The color of the gage is update throughout the call which provides an indication of a difference between emotional states [i.e. first message emotion is calm and patient = green. second message employs harsher message and an angry tone = yellow/red])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to reduce the likelihood that the enterprise loses the customer’s business and the revenue associated with that business. 
As per Claim 3, the combination of Harris, McCormack and Dwyer teaches wherein the intermediary device is further configured to: generate additional derivative content including at least one of an emotion attribute, a sentiment attribute, a subject matter attribute of the second data message as described in Claim 1.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to reduce the likelihood that the enterprise loses the customer’s business and the revenue associated with that business. 

(Note: In Column 2, Line 65 – Column 3, Line 8; Harris describes a media server receiving incoming communications via an aggregator [intermediary device] and in Column 3, Lines 32-37; Harris describes the IVR automatically responding to received communications [SMS/MMS messages]. In Column 5, Lines 9-19; Harris describes the contact handling system using the aggregator to send communications as instructed by the contact handling system [i.e. to agent workstations]. The control data message is described in Claim 1 above)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to reduce the likelihood that the enterprise loses the customer’s business and the revenue associated with that business. 
As per Claim 8, the combination of Harris, McCormack and Dwyer teaches wherein the intermediary device is further configured to: wherein the augmented data message further comprises the first replicated data message. (Note: In Column 2, Lines 21-30; Harris describes received communications tagged with customer/agent identities, communication reason/status [i.e. first data message]. Dwyer describes determination of customer sentiment/emotion [i.e. second message]. Figure 7 of Dwyer illustrates an agent GUI with an alert feed and replicated 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to reduce the likelihood that the enterprise loses the customer’s business and the revenue associated with that business. 
As per Claim 9, , the combination of Harris, McCormack and Dwyer teaches wherein the intermediary device is further configured to: intercept the first data message sent via the electronic communication network to the contact center computing device; and intercept the second data message sent via the electronic communication network to the contact center computing device as described in Claim 1. (Note: The third-party aggregator described by Harris may be used to accept incoming communications [data messages] directed towards call center elements as well as parties outside of the call center)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to reduce the likelihood that the enterprise loses the customer’s business and the revenue associated with that business. 
As per Claims 10 and 20, the combination of Harris, McCormack and Dwyer teaches wherein the intermediary device is further configured to: receive, from the contact center computing device, a third data message generated in response to the augmented data message, the third data message including the derivative content provided with the augmented data 
(Note: The message threads described by Harris represent a conversation where a first party [caller – first message] engages with a second party [agent – second message]. The first party responds to the second party [augmented message] and the second party responds back to the first party [third message], etc. In paragraph [0162], Dwyer describes the protection of personally identifiable information [PII] and points to credit card data as an example. The supplying of credit card info by the caller [augmented message] which is then removed to protect the sensitive information [third message])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Harris and McCormack with the system and method as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to reduce the likelihood that the enterprise loses the customer’s business and the revenue associated with that business. 
As per Claim 11, the combination of Harris, McCormack and Dwyer teaches wherein the intermediary device is further configured to: provide, for presentation by the contact center agent computing device, the augmented data message as part of a user interface, the user interface to present the derivative content included in the augmented data message (Dwyer: Figure 7; McCormack: screen pop message –Page 5, Paragraph [0056]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby 
As per Claim 12, the combination of Harris, McCormack and Dwyer teaches wherein the intermediary device is further configured to: control presentation of the augmented data message on a user interface of a plurality of user interfaces displayed via the contact center agent computing device as described in Claims 1 and 11. (Note: In Column 4, Lines 52-58; Harris describes agent workstations retrieving information from the aggregator through the use of a Uniform Resource Identifier [URI]. The URIO specifies what the agent workstation is able to see; thereby controlling the presentation of the user interface)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris and McCormack with the system as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to reduce the likelihood that the enterprise loses the customer’s business and the revenue associated with that business. 
As per Claim 13, the combination of Harris, McCormack and Dwyer teaches an intermediary device to enhance data messages between end-user client computing devices and contact center agent computing devices in a contact center environment as described in Claim 1. Harris also teaches a data message aggregator mechanism executed on one or more processors (Figure 1B – References 103; Column 9, Lines 29-33)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and device taught by Harris and McCormack with the system and device as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to 
As per Claim 17, the combination of Harris, McCormack and Dwyer teaches a method of enhancing data messages between end-user client computing devices and contact center agent computing devices in a contact center environment as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Harris and McCormack with the system and method as taught by Dwyer to inform agents that customer satisfaction is not where it needs to be; thereby enabling the agent to engage in customer retention strategies designed to reduce the likelihood that the enterprise loses the customer’s business and the revenue associated with that business. 

Claims 4, 6, 7, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (9,106,724 B1) in view of McCormack et al (2016/0150085 A1), and further in view of Dwyer et al (2015/0195406 A1) as applied to Claims 1, 13 and 17 above, and further in view of SYLVES (2014/0220526 A1).
As per Claims 4, 15 and 19, the combination of Harris, McCormack and Dwyer teaches the system, device and method as described in Claims 1, 13 and 17. The control data message is taught as described in Claims 1 and 3 above. The combination of Harris, McCormack and Dwyer does not teach receiving from the contact center agent computing device, the control data message indicating a type of additional derivative content. 
However, Sylves teaches receiving from the contact center agent computing device, the control data message indicating a type of additional derivative content (Page 2, Paragraph [0023]). (Note: In paragraph [0023], Sylves describes a user supplying parameters to a reporting 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system, device and method taught by Harris, McCormack and Dwyer with the system, device and method as taught by Sylves to provide call center agents with insight regarding the emotional state of the customer enabling the agent to employ strategies [i.e. discounts/upgrades] for dissatisfied customers in an effort to retain customer considering ending their relationship with the enterprise.  
As per Claim 6, the combination of Harris, McCormack, Dwyer and Sylves teaches wherein the intermediary device is further configured to: receive, from the contact center computing device, the control data message including a text-based message indicating a command to the derivate content as described in Claims 1 and 4 above. (Note: The specifying of attributes [text based message] at agent workstations to query the reporting server results in determining context [sentiment/emotion – derivative content])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris, McCormack and Dwyer with the system as taught by Sylves to provide call center agents with insight regarding the emotional state of the customer enabling the agent to employ strategies [i.e. discounts/upgrades] for dissatisfied customers in an effort to retain customer considering ending their relationship with the enterprise.  
As per Claims 7 and 16, the combination of Harris, McCormack, Dwyer and Sylves teaches modifying, responsive to the receipt of the control data message, the generation of the derivative content based on the first characteristic as described in Claims 1 and 4. (Note: 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Harris, McCormack and Dwyer with the system as taught by Sylves to provide call center agents with insight regarding the emotional state of the customer enabling the agent to employ strategies [i.e. discounts/upgrades] for dissatisfied customers in an effort to retain customer considering ending their relationship with the enterprise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramkumar et al (9,191,513 B1), McGann et al (2017/0111509 A1), Dwyer et al (2015/0195406 A1), Kanevsky et al (2014/0074945 A1), Meijer et al (2010/0082751 A1), MELAMED et al (2010/0161315 A1), Ananthakrishnan et al (2015/0036813 A1), O’Connor et al (2015/0358463 A1) and Hartman (8,843,563 B1). Each of these references describes systems and methods for attaching context information for incoming communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652